Citation Nr: 0426981	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which increased the rating for 
the veteran's service-connected bilateral hearing loss from 0 
percent (i.e., noncompensable) to 10 percent, effective 
February 20, 2001.  He wants an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the highest possible rating for a disability, 
unless he indicates otherwise).

In addition, in his April 2003 VA Form 9 (Appeal to the 
Board), the veteran appears to have raised other claims for 
an earlier effective date for the 10 percent rating for his 
bilateral hearing loss and for compensation under 38 U.S.C.A. 
§ 1151 for an injury to his tympanic membrane (eardrum).  
These additional claims, however, are not currently before 
the Board.  See 38 C.F.R. § 20.200 (2003).  So they are 
referred to the RO for appropriate development and 
consideration.

Note also that, when filing of his substantive appeal (VA 
Form 9) in April 2003, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  This is 
known as a Travel Board hearing.  But he failed to report for 
his hearing, as scheduled.  There are no other hearing 
requests of record, and he has not justified his absence or 
requested to reschedule his hearing, so the Board deems his 
request for a hearing withdrawn.  See, e.g., 
38 C.F.R. § 20.704(d) (2003).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran has Level IV hearing acuity in his right ear 
and Level III hearing acuity in his left ear.


CONCLUSION OF LAW

The requirements are not met for a disability rating in 
excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2002 
rating decision appealed, the February 2003 statement of the 
case, and the May 2003 supplemental statement of the case, as 
well as a July 2001 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the July 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, he was afforded two VA examinations.  
Also, he was afforded several opportunities to submit 
additional evidence in support of his claim.  But he and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the July 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to an increased disability evaluation 
for his bilateral hearing loss in February 2002.  So there 
was due process compliance with the holding and mandated 
sequence of events specified in a recent precedent decision.  
See Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. 
Claims LEXIS 370 (June 24, 2004) ("Pelegrini II"), where 
the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  In Pelegrini II, just as in Pelegrini I, the court 
held, among other things, that VCAA notice must be provided 
to a claimant before an initial unfavorable decision by the 
agency of original jurisdiction (AOJ) on the claim.  Id.  The 
AOJ in this case is the RO in Winston-Salem, and the RO did 
just that.  Consequently, there is no issue insofar as the 
timing of the VCAA notice.  And the content of the VCAA 
notice is sufficient for the reasons stated above.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of July 2001, the veteran was 
requested to respond within 90 days, but was informed that he 
had up to one year to submit evidence.  And it has been more 
than one year since that July 2001 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 90-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where, as here, the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
bilateral hearing loss in an August 1985 rating decision.  At 
that time, a noncompensable (i.e., 0 percent) rating was 
assigned, effective July 26, 1984.

In September 1986, the veteran filed a claim for an increased 
disability evaluation for his bilateral hearing loss.  A 
March 1987 rating decision confirmed and continued his 
noncompensable disability evaluation.  

The veteran most recently requested an increased disability 
evaluation in a July 2001 claim for benefits.  The RO, in the 
February 2002 rating decision at issue, granted him a higher 
10 percent disability evaluation for his bilateral hearing 
loss, effective February 20, 2001.  In response, he submitted 
a notice of disagreement (NOD), and the RO sent him a 
statement of the case (SOC) in February 2003.  He then 
perfected his appeal in April 2003 by submitting a timely VA 
Form 9, and the RO issued a supplemental statement of the 
case (SSOC) in May 2003.

The pertinent medical evidence of record consists of the 
reports of January 2002 and April 2003 VA examinations.

According to the January 2002 VA examination report, the 
veteran complained of bilateral hearing loss, worse at home 
and at work.  He reported a history of noise exposure during 
his military service.  An audiological evaluation revealed 
that his right ear pure-tone thresholds were 30 decibels at 
1000 Hertz, 50 decibels at 2000 Hertz, 85 decibels at 3000 
Hertz, and 70 decibels at 4000 Hertz.  His average right ear 
pure-tone threshold was 59 decibels and his right ear speech 
recognition score was 82 percent.  His left ear pure-tone 
thresholds were 30 decibels at 1000 Hertz, 50 decibels at 
2000 Hertz, 70 decibels at 3000 Hertz, and 75 decibels 
at 4000 Hertz.  His average left ear pure-tone threshold was 
57 decibels and his left ear speech recognition score was 80 
percent.  The diagnosis was mild to severe sensorineural 
hearing loss above 500 Hertz.



The April 2003 VA examination report states the veteran had a 
sharply sloping mild to severe sensorineural hearing loss 
bilaterally.  Audiometric testing disclosed right ear pure-
tone thresholds were 35 decibels at 1000 Hertz, 55 decibels 
at 2000 Hertz, 75 decibels at 3000 Hertz, and 75 decibels 
at 4000 Hertz.  His average right ear pure-tone threshold was 
60 decibels and his right ear speech recognition score was 80 
percent.  His left ear pure-tone thresholds were 35 decibels 
at 1000 Hertz, 55 decibels at 2000 Hertz, 75 decibels at 3000 
Hertz, and 70 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 59 decibels and his left ear speech 
recognition score was 84 percent.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.



The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, as will be discussed 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this particular appeal.

According to the results of the two hearing evaluations he 
has recently undergone, there simply is no basis for 
assigning a disability rating in excess of 10 percent for the 
veteran's bilateral hearing loss.  The clinical evidence of 
record shows that his right ear hearing loss is still only 
Level IV, even at its worst.  During his most recent VA 
examination, in April 2003, he had an average pure-tone 
threshold of 60 decibels in his right ear and 80 percent 
speech discrimination.  This correlates to Level IV hearing 
acuity for this ear.  For the left ear, his average decibel 
loss was 59 decibels and the speech discrimination score was 
84 percent.  This translates into Level III hearing for the 
left ear under Table VI.  Together, the Level IV designation 
for the right ear and the Level III designation for the left 
ear result in a 10 percent rating under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for assigning a higher 
rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to a higher rating on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his bilateral hearing loss has 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current 10 percent 
schedular rating) or that his bilateral hearing loss has 
otherwise necessitated frequent periods of hospitalization so 
as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a disability rating in excess of 10 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



